DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,550,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,550,640.  
As to claim 1, U.S. Patent No. 10,550,640 similarly recites the sheave, frame, controller, and sensor.
As to claim 10, U.S. Patent No. 10,550,640 similarly recites the rig control system, the top drive, the sheave, the frame, the controller and the sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgrim et al (US 2013/0025937) in view of Watson (US 5,246,076).
As to claim 1, Pilgrim et al discloses a top-drive system 114, comprising:
a sheave (see for example figure 60, sheave above top drive 114) configured to receive a drilling line; a frame (generally at 114/120) coupled with the sheave and configured to transmit a weight of a tubular string suspended therefrom to the sheave; a controller; and a sensor in communication with the controller, wherein the sensor is configured to measure one or more physical parameters of a drilling operation and provide data representing the one or more physical parameters to the controller.
	As to the controller and sensors, Pilgrim et al discloses a controller and sensors (see paragraphs [0010], [0158], Table 1 [0161], Table 2 [0162], [0218], [0225], Table 3 [0230], and Table 4 [0231]).
	Pilgrim does not disclose the sensor being an optical, magnetic or induction sensor.  Watson discloses the use of a magnetic sensor 202 (see col. 4, lines 16-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnetic sensor as disclosed by Watson, since doing so provides the expected benefit of measuring a position for example.
As to claim 2, Pilgrim et al discloses (see paragraph [0013]) a motor;
a motor shaft driven by the motor;
a first gear coupled with the motor shaft and configured to rotate therewith; a second gear engaging the first gear, such that rotation of the first gear causes the second gear to rotate;
a top-drive shaft coupled with the second gear and the tubular string, wherein rotation of the second gear causes the top-drive shaft to rotate, and wherein rotation of the top-drive shaft causes the tubular string to rotate; and
a thrust bearing coupled with the frame and the top-drive shaft, wherein the thrust bearing transmits a load on the top-drive shaft to the frame, wherein the sensor is configured to measure the load transmitted by the thrust bearing.
As to claim 3, Pilgrim discloses (see paragraphs [0010], [0158], Table 1 [0161], Table 2 [0162], [0218], [0225], Table 3 [0230], and Table 4 [0231]) wherein the sensor comprises one or more of a strain gauge positioned on the frame, a linear variable differential transducer coupled to a loaded part of the frame and a non-loaded part of the frame, or a load cell disposed between the thrust bearing and the frame.
As to claim 4, Pilgrim discloses (see paragraphs [0010], [0158], Table 1 [0161], Table 2 [0162], [0218], [0225], Table 3 [0230], and Table 4 [0231]) wherein the sensor comprises one or more accelerometers positioned on the frame to detect an effect of a variation of the load applied on the top-drive shaft.
As to claim 5, Pilgrim et al discloses (see paragraph [0013]) a motor; a motor shaft driven by the motor;

a top-drive shaft coupled with the second gear and the tubular string, wherein rotation of the second gear causes the top-drive shaft to rotate, and wherein rotation of the top-drive shaft causes the tubular string to rotate; and
a torque sensor (see paragraphs [0010], [0158], Table 1 [0161], Table 2 [0162], [0218], [0225], Table 3 [0230], and Table 4 [0231]) to measure the torque transmitted by the motor.
As to claim 6, Pilgrim et al (see paragraph [0013]) further comprising one or more shaft supports through which the motor shaft is received, wherein the sensor comprises a strain gauge positioned on the one or more shaft supports, to measure a strain on the one or more shaft supports caused by a torque load transmitted from the second gear to the first gear (see paragraphs [0010], [0158], Table 1 [0161], Table 2 [0162], [0218], [0225], Table 3 [0230], and Table 4 [0231]).
As to claim 7, Pilgrim et al discloses a second sensor comprising an accelerometer to measure a fluctuation of torque, rotational vibration, or both (see paragraphs [0010], [0158], Table 1 [0161], Table 2 [0162], [0218], [0225], Table 3 [0230], and Table 4 [0231]).
As to claim 8, Pilgrim et al discloses wherein the sensor is configured to measure a temperature of the motor or a vibration of the motor (see paragraphs [0010], [0158], Table 1 [0161], Table 2 [0162], [0218], [0225], Table 3 [0230], and Table 4 [0231]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pilgrim et al in view of Watson and further in view of Puro et al (US 2010/0214121).
Pilgrim as modified by Watson discloses all that is claimed except for a first antenna coupled with the frame or a top-drive shaft extending into the frame; and a second antenna coupled with the tubular string, wherein the second antenna communicates with the first antenna, and the first antenna communicates with the controller.  Puro et al discloses antenna(s) (para [0008], [0017], [0023], [0027], and [0028], etc.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide antenna(s) as taught by Puro et al, since doing so would provide the expected benefit of transmitting information or data.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgrim in view of Richardson (US 2010/0199812).
As to claim 10, Pilgrim discloses a drilling rig, comprising:
a rig control system configured to calculate drilling parameters; and a top drive 114 configured to be controlled by the rig control system according to the drilling parameters, the top drive comprising: a sheave (see for example figure 60, sheave above top drive 114)  configured to receive a drilling line; a frame coupled with the sheave and configured to transmit a weight of a tubular string suspended therefrom to the sheave; a controller disposed in communication with the rig control system; and a sensor in communication with the controller, wherein the sensor is configured to measure one or more physical parameters of a drilling operation and provide data representing the one or more physical parameters to the controller (see 
	Pilgrim does not disclose the sensor configured to measure a dimension of the drilling line.  Richardson discloses sensor configured to measure a dimension of the drilling line (see page 6, para [0076-0078] and claim 33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sensor configured to measure a dimension of a drilling line as disclosed by Richardson, since doing so provides the expected benefit of predicting a location of a joint seam.	
As to claim 11, Pilgrim discloses wherein the controller is configured to transmit raw data, processed data, or a combination thereof with the rig control system (see paragraphs [0010], [0158], Table 1 [0161], Table 2 [0162], [0218], [0225], Table 3 [0230], and Table 4 [0231]).
As to claim 12, Pilgrim et al discloses (see paragraph [0013])  wherein the top drive further comprises:
a motor; a motor shaft driven by the motor; a first gear coupled with the motor shaft and configured to rotate therewith; a second gear engaging the first gear, such that rotation of the first gear causes the second gear to rotate; and a top-drive shaft coupled with the second gear and the tubular string, wherein rotation of the second gear causes the top-drive shaft to rotate, and wherein rotation of the top-drive shaft causes the tubular string to rotate, wherein the sensor comprises a first sensor and a second sensor is configured to detect a passage of a tooth of the second gear, wherein the first and second sensors are spaced apart by a distance that is different from a distance by  .
Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.
As to the double patenting rejection, applicant argues that there is no statutory or procedural require to disclaim a parent application, the priority date for both the parent and its child are identical by the nature of the claim.  As stated in the first paragraph of the Double Patenting rejection and reproduced below (see especially underlined portions:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Thus, the double patenting rejection stands.
As to the prior art rejection, applicant argues that Pilgrim does not describe a frame coupled with the sheave and configured to transmit a weight of a tubular string suspended therefrom to the sheave as recited in the independent claims. Niether reference describes sensor is configured to measure one or more physical parameters .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Heidecke et al discloses a top drive system comprising a sheave 20; a frame 205; a controller 407,450; and a sensor 402.  As such, Heidecke would also potentially read on at least claims 1 and 10.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL